           Case 19-43116                    Doc 4           Filed 11/15/19 Entered 11/15/19 15:15:33                                             Desc Main
                                                              Document     Page 1 of 12

Fill in this information to identify your case:                                                                       For amended plans only:
                                                                                                                           Check if this amended plan is filed prior to
IN THE UNITED STATES BANKRUPTCY COURT                                                                                      any confirmation hearing.

FOR THE EASTERN DISTRICT OF TEXAS                                                                                            Check if this amended plan is filed in
                                                                                                                             response to an initial denial order or a
                                                                                                                             continuance that counted as an initial
Debtor 1              Ricky                                                Elebee
                                                                                                                             denial.
                      First Name                 Middle Name               Last Name
                                                                                                                    List the sections which have been changed by
Debtor 2              Lynn                       Renee                     Elebee                                   this amended plan:
(filing spouse)       First Name                 Middle Name               Last Name
                                                                                                                    ______________________________
Case number:          19-43116                                                                                      ______________________________
                                                                                                                    ______________________________
                                                                                                                    ______________________________

TXEB Local Form 3015-a
                                                               CHAPTER 13 PLAN
                                                                                                                                                            Adopted: Dec 2017

Part 1:         Notices
To Debtor*:         This plan form is designed for use when seeking an initial confirmation order. It sets out options that may be appropriate in
                    some cases, but the presence of an option on the form does not indicate that the option is appropriate in your
                    circumstances. When you file this Plan, you must serve a copy of it upon each party listed on the master mailing
                    list (matrix) of creditors as constituted by the Court on the date of service and evidence that service through
                    a Certificate of Service affixed to this document that attaches a copy of the matrix of creditors which you
                    served. The most current matrix in this case is available under the "Reports" tab of the CM-ECF system.

* The use of the singular term "Debtor" in this Plan includes both debtors when the case has been initiated by the filing of a joint petition by spouses.

To Creditors:       Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                    You should read this Plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
                    have an attorney, you may wish to consult one.

                    If you oppose any permanent treatment of your claim as outlined in this plan, you or your attorney must file an objection to
                    confirmation of this Plan. An objection to confirmation must be filed at least 14 days before the date set for the plan
                    confirmation hearing. That date is listed in ¶ 9 of the Notice of Chapter 13 Bankruptcy Case issued in this case. The
                    objection period may be extended to 7 days prior to the confirmation hearing under the circumstances specified in LBR
                    3015(f). In any event, the Court may confirm this plan without further notice if no objection to confirmation is timely filed.

                    Regardless of whether you are listed in the Debtor's matrix of creditors or in the Debtor's schedules, you must timely file
                    a proof of claim in order to be paid under this Plan. The deadline for filing claims is listed in ¶ 8 of the Notice of Chapter 13
                    Bankruptcy Case issued in this case. Disbursements on allowed claims will begin on the Trustee's next scheduled
                    distribution date after the Effective Date of the Plan. See § 9.1.

                    The Debtor must check on box on each line to state whether or not the plan includes each of the following
                    items. If an item is checked as "Not Included" or if both boxes are checked, the provision will be ineffective if
                    set out later in the Plan.

1.1     A limit on the amount of an allowed secured claim through a final determination of                                              Included               Not included
        the value of property constituting collateral for such claim, as set forth in § 3.10 of
        this Plan, which may result in a partial payment or no payment at all to the secured
        creditor.

1.2     Avoidance of a judicial lien or a nonpossessory, nonpurchase-money security                                                     Included               Not included
        interest, as set forth in § 3.9 of this Plan.

1.3     Potential termination and removal of lien based upon alleged unsecured status of                                                Included               Not included
        claim of lienholder, as set forth in § 3.11 of this Plan.

1.4     Nonstandard provisions as set forth in Part 8.                                                                                  Included               Not included
            Case 19-43116                     Doc 4           Filed 11/15/19 Entered 11/15/19 15:15:33                                        Desc Main
                                                                Document     Page 2 of 12

Debtor     Ricky Elebee                                                                                                 Case number 19-43116
           Lynn Renee Elebee

 Part 2:           Plan Payments and Length of Plan

 2.1     The applicable commitment period for the Debtor is                           60          months.


 2.2     Payment Schedule.

         Unless the Court orders otherwise, beginning on the 30th day after the Petition Date* or the entry date of any order converting this
         case to Chapter 13, whichever is later, the Debtor will make regular payments to the Trustee throughout the applicable commitment
         period and for such additional time as may be necessary to make the payments to claimants specified in Parts 3 through 5 of this Plan
         (the "Plan Term" ). The payment schedule shall consist of:
         * The use of the term "Petition Date" in this Plan refers to the date that the Debtor filed the voluntary petition in this case.

               Constant Payments:              The Debtor will pay                                  per month for                           months.

               Variable Payments:      The Debtor will make variable plan payments throughout the Plan Term. The proposed schedule for such
               variable payments are set forth in Exhibit A to this Order and are incorporated herein for all purposes.


 2.3     Mode of Payment.             Regular payments to the Trustee will be made from future income in the following manner:

         [Check one]

               Debtor will make payments pursuant to a wage withholding order directed to an employer.

               Debtor will make electronic payments through the Trustee's authorized online payment system.

               Debtor will make payments by money order or cashier's check upon written authority of the Trustee.

               Debtor will make payments by other direct means only as authorized by motion and separate court order.

 2.4     Income tax refunds.

         In addition to the regular monthly payments to the Trustee, and in the absence of a court order to the contrary, the Debtor is
         required to:

             (1)    supply a copy of each federal income tax return, including all supporting schedules, filed during the Plan Term to the
                    Trustee within 14 days of filing the return; and

             (2)    remit to the Trustee within 14 days of receipt all federal income tax refunds received by each Debtor during the plan term
                    which will be added to the plan base; provided, however, that the Debtor may retain from each such refund up to
                    $2,000.00 in the aggregate on an annual basis if the Debtor is current on the payment obligations to the Trustee under this
                    Plan at the time of the receipt of such tax refund.

         The Debtor hereby authorizes the Trustee to endorse any federal income tax refund check made payable to the Debtor during the
         plan term.


 2.5     Additional payments.             [Check one]

               None. If "None" is checked, the rest of § 2.5 need not be completed.


 2.6     Plan Base.

         The total amount due and owing to the Trustee under §§ 2.2 and 2.5 is        $90,680.00        which, when combined with any income
         tax refunds due to the Trustee under § 2.4, any litigation proceeds due to the Trustee under § 9.3, and any other funds received by the
         Trustee on the Debtor's behalf during the Plan Term, constitutes the "Plan Base."


 Part 3:           Treatment of Secured Claims
 3.1     Post-Petition Home Mortgage Payments. [Check one]

               No Home Mortgage. If "No Mortgage" is checked, the remainder of § 3.1 need not be completed.




TXEB Local Form 3015-a [eff. 12/2017]                                            Chapter 13 Plan                                                          Page 2
           Case 19-43116              Doc 4        Filed 11/15/19 Entered 11/15/19 15:15:33                                Desc Main
                                                     Document     Page 3 of 12

Debtor    Ricky Elebee                                                                            Case number 19-43116
          Lynn Renee Elebee

 3.2     Curing Defaults and Maintenance of Direct Payment Obligations. [Check one]

             None. If "None" is checked, the remainder of § 3.2 need not be completed.


 3.3     Secured Claims Protected from § 506 Bifurcation. [Check one]

             None. If "None" is checked, the remainder of § 3.3 need not be completed.


 3.4     Secured Claims Subject to § 506 Bifurcation.

         [Check one]

             None. If "None" is checked, the remainder of § 3.4 need not be completed.

             Claims Subject to Bifurcation. The secured portion of each claim listed below (a "506 Claim") is equivalent to the lesser of:
             (1) the value of the claimant's interest in the listed collateral or (2) the allowed amount of the claim. Each listed 506 Claim
             constitutes a separate class. Each 506 Claim will be paid by the Trustee with post-confirmation interest accruing from the
             Effective Date of the Plan at the plan rate stated below. If a 506 Claim is established as an oversecured claim, its holder is
             entitled to an additional component of pre-confirmation interest calculated at the contract rate and payable for the period from
             the Petition Date to the earlier of: (1) the Effective Date of the Plan, or (2) the date upon which the aggregate of such interest,
             plus the allowed amount of the 506 Claim, exceeds the value of the collateral. Such holder is responsible for establishing the
             oversecured amount and the applicable contract rate by suffiicient evidence that is either satisfactory to the Trustee or
             otherwise by court order.

             Based upon the Debtor's election to retain certain personal property that serves as collateral for a 506 Claim, adequate
             protection payments in an initial amount calculated pursuant to LBR 3015(c)(1) shall be paid by the Debtor to the Trustee
             beginning in Month 1 of the Plan for the benefit of holders of allowed 506 Claims secured by personal property as authorized
             by § 1326(a)(1)(C) and LBR 3015(c). Such payments shall be held by the Trustee solely for the benefit of the affected
             secured creditor to the absolute exclusion of the Debtor and all other parties and shall be tendered by the Trustee at the
             earliest practicable time to holders of allowed 506 Claims secured by personal property as listed below, notwithstanding any
             failure by the Debtor to achieve confirmation of this Chapter 13 plan. The Trustee shall apply adequate protection payments
             first to accrued interest, if applicable, and then to principal. Adequate protection payments to be distributed by the Trustee are
             subject to the availability of funds and the Trustee is authorized to make pro rata payments if available funds are insufficient to
             pay all adequate protection payments otherwise due. Such adequate protection payments to each affected secured claimant
             shall continue on a monthly basis until the month in which equal monthly payments are initiated to such claimant under the Plan.

             Unless the Debtor invokes § 3.10 of this Plan to obtain a final valuation determination at the confirmation hearing regarding any
             listed 506 Claim, or an agreement with the holder of any listed 506 Claim regarding the value of its collateral is otherwise
             incorporated into the confirmation order, the value of collateral securing each 506 Claim is not finally determined upon the
             confirmation of this Plan. Upon confirmation of this Plan, however, the Trustee is authorized to initiate monthly payments on an
             interim basis based upon the projected Collateral Value of each 506 Claim as listed below until such time as the allowed
             amount of each such 506 Claim is established by the filing of a proof of claim in accordance with the Bankruptcy Rules. The
             amount listed in that proof of claim, or the final determination by the Court of any objection thereto, or the subsequent entry of
             an order granting a separate motion for valuation of collateral pursuant to § 506 and Bankruptcy Rule 3012, shall control over
             any projected Collateral Value amount listed below.

             If the automatic stay is terminated as to the property securing a 506 Claim at any time during the Plan Term, the next distribution
             by the Trustee on such 506 Claim shall be escrowed pending any possible reconsideration of the stay termination. If the stay
             termination is reversed by agreement or by court order, then the single escrowed distribution shall be released to the holder of
             the 506 Claim and regular distributions on that 506 Claim shall be reinstituted. In the event that the stay termination remains in
             effect on the second distribution date after the stay termination, the escrowed funds shall be released for distribution to other
             classes under this Plan and the 506 Claim shall thereafter be addressed solely under applicable state law procedures and will
             no longer by treated by the Plan.




TXEB Local Form 3015-a [eff. 12/2017]                             Chapter 13 Plan                                                              Page 3
           Case 19-43116               Doc 4        Filed 11/15/19 Entered 11/15/19 15:15:33                                Desc Main
                                                      Document     Page 4 of 12

Debtor    Ricky Elebee                                                                             Case number 19-43116
          Lynn Renee Elebee

          Claimant                   Collateral            Adequate       Total Claim      Collateral       Plan      Equal Monthly       Projected
                                    Description            Protection      Amount           Value         Interest     Payment by           Total
                                                            Payment                                         Rate         Trustee         Payment by
                                                                                                                                           Trustee

 1.
 CVI SGP Acquisition Jewelry                                                $820.02         $820.02       5.00%           $35.98          $863.41
 Trust                                                   Month 1
                                                         through

 2.
 EECU                         2015 Nissan Altima            $264.93       $21,026.91 $13,300.00           7.25%          $264.93         $15,895.60
                                                         Month 1
                                                         through 60

 3.
 Santander                    2017 Chevrolet                $381.46       $36,009.26 $19,150.00           7.25%          $381.46         $22,887.29
 Consumer USA, Inc.           Camaro                     Month 1
                                                         through 60

 3.5     Direct Payment of Secured Claims Not in Default. [Check one]

              None. If "None" is checked, the remainder of § 3.5 need not be completed.

              Direct Claims. Each of the following secured claims are designated for direct payment in accordance with the applicable
              contractual documents (a "Direct Claim"). The Debtor represents that each secured claim listed in this subsection was not in
              default on the Petition Date and either: (1) is protected from valuation under § 506(a) and payable at a contractual interest rate
              reasonable under the circumstances; or (2) should otherwise be approved by the Court based upon the justification provided.
              Without such representations by the Debtor, this subsection may not be utilized and the claim treatment must
              instead be addressed in § 3.4. Each listed secured claim constitutes a separate class.

          Claimant             Collateral Description      Total Claim     Collateral     Contract      Monthly          Party to           Date of
                                                           Amount on       Value on       Interest      Payment           Make               Final
                                                            Petition        Petition        Rate          per            Payment           Monthly
                                                              Date           Date                       Contract                           Payment

 1.
 Acima Credit with            Furniture                     $3,378.32      $3,378.32       5.00%        $398.82         Debtor
 Lease                                                                                                                  Co-Debtor           Exceeds
                                                                                                                        Third Party      Plan Term


         Justification:

 2.
 Acima Credit with            Furniture                     $2,300.00      $2,300.00       5.00%        $216.67         Debtor
 Lease                                                                                                                  Co-Debtor           Exceeds
                                                                                                                        Third Party      Plan Term


         Justification:

 3.
 Ally Financial               2017 Chevrolet Cruze         $20,766.83 $22,000.00          13.55%        $478.72         Debtor
                                                                                                                        Co-Debtor           Exceeds
                                                                                                                        Third Party      Plan Term
                                                                                                                     Joint Debtor's Sister
         Justification:   Daughter's Vehicle




TXEB Local Form 3015-a [eff. 12/2017]                              Chapter 13 Plan                                                                 Page 4
           Case 19-43116               Doc 4         Filed 11/15/19 Entered 11/15/19 15:15:33                                 Desc Main
                                                       Document     Page 5 of 12

Debtor    Ricky Elebee                                                                               Case number 19-43116
          Lynn Renee Elebee

 3.6     Surrender of Property. [Check one]

              None. If "None" is checked, the remainder of § 3.6 need not be completed.


 3.7     Lien Retention.

         The holder of a lien securing payment of a claim addressed in §§ 3.1 or 3.2 of this Plan shall retain its lien until the indebtedness
         secured by such lien is totally satisfied as determined under applicable non-bankruptcy law. The holder of a lien securing payment of
         any other allowed secured claim that is governed by this Plan shall retain its lien until the earlier of: (1) the total satisfaction of the
         indebtedness secured by the lien as determined under applicable non-bankruptcy law; or (2) the entry of a discharge order in favor of
         the Debtor under § 1328(a). In each instance, the provisions of this subsection may be superseded by a subsequent order of the
         Court.


 3.8     Maintenance of Insurance and Post-Petition Taxes Upon Retained Collateral.

         For all property that secures the payment of an indebtedness and which is proposed to be retained by the Debtor under this Plan, the
         Debtor must maintain insurance coverage as required either by the applicable contractual documents governing the indebtedness or as
         may be directed by the Trustee. The Debtor must also pay all ad valorem taxes on property proposed to be retained by the Debtor
         under this Plan as they come due in the post-petition period. Such payment shall be tendered to the appropriate taxing authorities in
         accordance with applicable non-bankruptcy law on or before the last date on which such taxes may be paid without penalty.


 3.9     Lien avoidance.     [Check one]

              None. If "None" is checked, the remainder of § 3.9 need not be completed.


 3.10    Rule 3012 Valuation of Collateral.      [Check one]

              None. If "None" is checked, the remainder of § 3.10 need not be completed.


 3.11    Lien Removal Based Upon Unsecured Status.              [Check one]

              None. If "None" is checked, the remainder of § 3.11 need not be completed.


 Part 4:       Treatment of Administrative Expenses, DSO Claims and Other Priority Claims

 4.1     General

         All allowed priority claims, other than those particular domestic support obligations treated in § 4.5, will be paid in full without post-
         confirmation interest. Where applicable, the Trustee is authorized to initiate monthly payments on an interim basis based upon the
         projected amount of each priority claim listed below until such time as the allowed amount of each priority claim is established by the
         filing of a proof of claim in accordance with the Bankruptcy Rules. The amount listed in that proof of claim, or the final determination by
         the Court of any objection thereto, shall control over any projected priority claim amount listed below.


 4.2     Trustee's Fees.

         The Trustee's fees are fixed by the United States Trustee pursuant to the provisions of 28 U.S.C. § 586(e)(2) and, pursuant thereto,
         shall be promptly collected and paid from all plan payments received by the Trustee.




TXEB Local Form 3015-a [eff. 12/2017]                               Chapter 13 Plan                                                               Page 5
           Case 19-43116               Doc 4          Filed 11/15/19 Entered 11/15/19 15:15:33                              Desc Main
                                                        Document     Page 6 of 12

Debtor    Ricky Elebee                                                                             Case number 19-43116
          Lynn Renee Elebee

 4.3     Attorney's Fees.

         The total amount of attorney's fees requested by the Debtor's attorney in this case is      $4,000.00      . The amount of
              $1,000.00        was paid to the Debtor's attorney prior to the Petition Date. The allowed balance of attorney's fees will be paid by
         the Trustee from the remaining available funds after the payment of required adequate protection payments pursuant to §§ 3.3 and 3.4
         of this Plan.

         The allowed balance of attorney's fees to be awarded to the Debtor's attorney in this case shall be determined by:

              LBR 2016(h)(1);          by submission of a formal fee application.

                 LBR 2016(h)(1): If the attorney's fee award is determined by the benchmark amounts authorized by LBR 2016(h), the total fee
                 shall be the amount designated in LBR 2016(h)(1)(A) unless a certification is filed by the Debtor's attorney regarding the
                 rendition of legal services pertaining to automatic stay litigation occurring during the Benchmark Fee Period outlined in that local
                 rule. The Trustee is authorized to make the benchmark fee calculation and to recognize the proper enhancement or reduction
                 of the benchmark amount in this case without the necessity of court order. No business case supplement to the benchmark
                 fee shall be recognized unless a business case designation is granted on or before initial confirmation of the Plan.

                 Fee Application: If the attorney's fee award is determined by the formal fee application process, such fee application shall be
                 filed no later than 30 days after the expiration of the Benchmark Fee Period outlined in LBR 2016(h)(1). If no application
                 is filed within that period, the determination of the allowed amount of attorney's fees to the Debtor's attorney shall revert to the
                 benchmark amounts authorized by LBR 2016(h)(1) without the necessity of any further motion, notice or hearing and the
                 Trustee shall adjust any distributions in this class accordingly.


 4.4     Priority Claims: Domestic Support Obligations ("DSO"). [Check one]

              None. If "None" is checked, the remainder of § 4.4 need not be completed.


 4.5     Priority Claims: DSO Assigned/Owed to Governmental Unit and Paid Less Than Full Amount. [Check one]

              None. If "None" is checked, the remainder of § 4.5 need not be completed.


 4.6     Priority Claims: Taxes and Other Priority Claims Excluding Attorney's Fees and DSO Claims. [Check one]

              None. If "None" is checked, the remainder of § 4.5 need not be completed.

              Other Priority Claims.

                         Priority Claimant                                    Projected Claim Amount                      Projected Monthly
                                                                                                                         Payment by Trustee

 1.                                                                                 $8,500.00
 Internal Revenue Service                                                 Texas ad valorem tax claim entitled                   Pro-Rata
                                                                          to 12% annual interest and
                                                                          disbursement priority as a secured
                                                                          claim under § 3.4 of the Plan.

 Part 5:       Treatment of Nonpriority Unsecured Claims

 5.1     Specially Classed Unsecured Claims.            [Check one]

              None. If "None" is checked, the remainder of § 5.1 need not be completed.


 5.2     General Unsecured Claims.

         Allowed nonpriority unsecured claims shall comprise a single class of creditors and will be paid:

              100% + Interest at                ;

              100% + Interest at                    with no future modifications to treatment under this subsection;

              Pro Rata Share: of all funds remaining after payment of all secured, priority, and specially classified claims.



TXEB Local Form 3015-a [eff. 12/2017]                                 Chapter 13 Plan                                                           Page 6
           Case 19-43116               Doc 4        Filed 11/15/19 Entered 11/15/19 15:15:33                                Desc Main
                                                      Document     Page 7 of 12

Debtor    Ricky Elebee                                                                             Case number 19-43116
          Lynn Renee Elebee

 5.3     Liquidation Analysis: Unsecured Claims Under Parts 4 and 5.

         If the bankruptcy estate of the Debtor was liquidated under Chapter 7 of the Bankruptcy Code, the holders of priority unsecured claims
         under Part 4 of this Plan and the holders of nonpriority unsecured claims under Part 5 of this Plan would be paid an aggregate sum of
         approximately        $0.00    . Regardless of the particular payment treatments elected under Parts 4 and 5 of this Plan, the
         aggregate amount of payments which will be paid to the holders of allowed unsecured claims under this Plan will be equivalent to or
         greater than this amount.


 Part 6:       Executory Contracts and Unexpired Leases

 6.1     General Rule - Rejection. The executory contracts and unexpired leases of the Debtor listed below are ASSUMED.
         All other executory contracts and unexpired leases of the Debtor are REJECTED.

         [Check one.]

              None. If "None" is checked, the remainder of § 6.1 need not be completed.

              Assumed Contracts/Leases. All cure claims arising from the assumption of the following executory contracts or unexpired
              leases will be treated as specified in § 3.2 of the Plan and must be listed therein in order to be assumed. Otherwise, post-petition
              installment payments for any assumed executory contract or unexpired lease agreement constitute a direct payment obligation
              ("DPO") of the Debtor for which the Debtor shall serve as the disbursing agent.


                             Counterparty                                        Description and Required Monthly Payment Amount of
                                                                                   Assumed Executory Contract or Leased Property

 1.                                                                     $398.82
 Acima Credit with Lease                                                Furniture lease (rent-to-own)

 2.                                                                     $216.67
 Acima Credit with Lease                                                Furniture lease (rent-to-own)

 3.                                                                     $1,300.00
 Michael Hicks                                                          Residential lease

 Part 7:       Vesting of Property of the Estate

 7.1     Property of the estate will vest in the Debtor only upon the entry of an order for discharge pursuant to § 1328, in the absence of a
         court order to the contrary.


 Part 8:       Nonstandard Plan Provisions
              None. If "None" is checked, the rest of Part 8 need not be completed.

 Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise
 included in the Official TXEB Form or any deviation from it. Any nonstandard provision set out elsewhere in this Plan is void. Even if set forth
 below, any nonstandard provision is void unless the "Included" box is checked in § 1.4 of this Plan.




TXEB Local Form 3015-a [eff. 12/2017]                              Chapter 13 Plan                                                              Page 7
            Case 19-43116              Doc 4        Filed 11/15/19 Entered 11/15/19 15:15:33                              Desc Main
                                                      Document     Page 8 of 12

Debtor     Ricky Elebee                                                                           Case number 19-43116
           Lynn Renee Elebee

 Non-Standard Provision: Request to Incur Debt
 Debtor(s) may not incur any post-petition consumer debt, except upon written approval of the Trustee as follows:

 For purchase of a car: limit of $20,000.00 financed with a monthly payment not to exceed $500.00.

 For purchase of a home: limit of $250,000.00 financed with total monthly payment including taxes and insurance not to
 exceed $2,500.00.

 Debtor(s) must be current on plan payments and provide an amended budget that includes the proposed payment and
 updated income information.

 The Trustee cannot approve any request that exceeds the current budget expenditure for the particular debt or expense.

 Debtors must file a motion to incur debt if the request does not fall within the guidelines as stated above.


 Part 9:        Miscellaneous Provisions

 9.1      Effective Date. The effective date of this Plan shall be the date upon which the order confirming this Plan becomes a final,
          nonappealable order.


 9.2      Plan Distribution Order. Unless the Court orders otherwise, disbursements by the Trustee under this Plan shall occur in the following
          order: (1) Trustee's fees under § 4.2 upon receipt; (2) adequate protection payments under §§ 3.3 and 3.4; (3) allowed attorney fees
          under § 4.3; (4) secured claims under §§ 3.2, 3.3 and 3.4 concurrently; (5) DSO priority claims under §§ 4.4 and 4.5 concurrently;
          (6) non-DSO priority claims under § 4.6; (7) specially classed unsecured claims under § 5.1; and (8) general unsecured claims under
          § 5.2.


 9.3      Litigation Proceeds. No settlement of any litigation prosecuted by the Debtor during the Plan Term shall be consummated without the
          consent of the Chapter 13 Trustee and, except as otherwise authorized by the Trustee, all funds received by the Debtor, or any
          attorney for the Debtor, shall be immediately tendered to the Chapter 13 Trustee for satisfaction of any authorized exemption claim of
          the Debtor, with the remainder of the funds dedicated as an additional component of the plan base.

 Part 10:       Signatures

   X     /s/ Michael S. Mitchell                                            Date 11/15/2019

   Signature of Attorney for Debtor(s)


   X     /s/ Ricky Elebee                                                   Date 11/15/2019

   X     /s/ Lynn Renee Elebee                                              Date 11/15/2019

   Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)

   By filing this document, the attorney for the Debtor or any self-represented Debtor certifies to the Court that the wording
   and order of the provisions in this Chapter 13 plan are identical to those contained in TXEB Local Form 3015-a, other than
   any nonstandard provisions included in Part 8, and that the foregoing proposed Plan contains no nonstandard provisions
   other than those included in Part 8.



 Part 11:       Certificate of Service to Matrix as Currently Constituted by the Court

I hereby certify that the above and foregoing document was served upon all of the parties as listed on the attached master mailing list (matrix) as
constituted by the Court on the date of service either by mailing a copy of same to them via first class mail and/or electronic notification on
November 15, 2019:


                                                                                    /s/ Michael S. Mitchell
                                                                                    Michael S. Mitchell




TXEB Local Form 3015-a [eff. 12/2017]                             Chapter 13 Plan                                                             Page 8
         Case 19-43116             Doc 4    Filed 11/15/19 Entered 11/15/19 15:15:33                           Desc Main
                                              Document     Page 9 of 12
                                     UNITED STATES BANKRUPTCY COURT
                                         EASTERN DISTRICT OF TEXAS
                                             SHERMAN DIVISION
IN RE: Ricky Elebee                                                                CASE NO         19-43116
       Lynn Renee Elebee
                    Debtor(s)                                                     CHAPTER          13

                                   EXHIBIT "A" - VARIABLE PLAN PAYMENTS

                    PROPOSED PLAN OF REPAYMENT (VARIABLE PAYMENTS INTO THE PLAN)

 Month / Due Date      Payment                    Month / Due Date    Payment                           Month / Due Date   Payment
  1    12/15/2019      $1,000.00                   21    08/15/2021   $1,610.00                          41   04/15/2023   $1,610.00
  2    01/15/2020      $1,000.00                   22    09/15/2021   $1,610.00                          42   05/15/2023   $1,610.00
  3    02/15/2020      $1,000.00                   23    10/15/2021   $1,610.00                          43   06/15/2023   $1,610.00
  4    03/15/2020      $1,000.00                   24    11/15/2021   $1,610.00                          44   07/15/2023   $1,610.00
  5    04/15/2020      $1,000.00                   25    12/15/2021   $1,610.00                          45   08/15/2023   $1,610.00
  6    05/15/2020      $1,000.00                   26    01/15/2022   $1,610.00                          46   09/15/2023   $1,610.00
  7    06/15/2020      $1,000.00                   27    02/15/2022   $1,610.00                          47   10/15/2023   $1,610.00
  8    07/15/2020      $1,000.00                   28    03/15/2022   $1,610.00                          48   11/15/2023   $1,610.00
  9    08/15/2020      $1,000.00                   29    04/15/2022   $1,610.00                          49   12/15/2023   $1,610.00
  10   09/15/2020      $1,395.00                   30    05/15/2022   $1,610.00                          50   01/15/2024   $1,610.00
  11   10/15/2020      $1,395.00                   31    06/15/2022   $1,610.00                          51   02/15/2024   $1,610.00
  12   11/15/2020      $1,610.00                   32    07/15/2022   $1,610.00                          52   03/15/2024   $1,610.00
  13   12/15/2020      $1,610.00                   33    08/15/2022   $1,610.00                          53   04/15/2024   $1,610.00
  14   01/15/2021      $1,610.00                   34    09/15/2022   $1,610.00                          54   05/15/2024   $1,610.00
  15   02/15/2021      $1,610.00                   35    10/15/2022   $1,610.00                          55   06/15/2024   $1,610.00
  16   03/15/2021      $1,610.00                   36    11/15/2022   $1,610.00                          56   07/15/2024   $1,610.00
  17   04/15/2021      $1,610.00                   37    12/15/2022   $1,610.00                          57   08/15/2024   $1,610.00
  18   05/15/2021      $1,610.00                   38    01/15/2023   $1,610.00                          58   09/15/2024   $1,610.00
  19   06/15/2021      $1,610.00                   39    02/15/2023   $1,610.00                          59   10/15/2024   $1,610.00
  20   07/15/2021      $1,610.00                   40    03/15/2023   $1,610.00                          60   11/15/2024   $1,610.00



                                                        Plan Base = $90,680.00

                                      Plan payments increase in months 10 and 12 upon the
                                     anticipated payment in full of the Debtors' two rent-to-own
                                                           transactions.
                   Case 19-43116   Doc 4    Filed 11/15/19            Entered 11/15/19 15:15:33     Desc Main
Label Matrix for local noticing            AT &Document
                                                T Directv        Page 10 of 12            Ace Cash Express
0540-4                                     PO Box 57547                                   1231 Greenway Drive, Ste. 600
Case 19-43116                              Jacksonville, FL 32241-7547                    Irving, TX 75038-2511
Eastern District of Texas
Sherman
Fri Nov 15 15:01:13 CST 2019
AceCash Express                            Acima Credit with Lease                        Advanced America
3317 W Walnut Hill                         9815 Monroe                                    2612 N. Beltlined Rd.
Irving, TX 75038-5007                      Sandy, UT 84070-4296                           Irving, TX 75062-5245



Alliant Capital Management - HDH           Ally Financial                                 Attorney General of Texas
C/O Weinstein & Riley, PS                  PO Box 130424                                  Bankruptcy Reporting Contact
2001 Western Avenue, Suite 400             Roseville, MN 55113-0004                       OAG/CSD/Mail Code 38
Seattle, WA 98121-3132                                                                    P.O. Box 12017
                                                                                          Austin, TX 78711-2017

Attorney General of Texas                  Balance Credit                                 CVI SGP Acquisition Trust
Taxation Division - Bankruptcy             6504 International Pkwy. Ste. 2100             C/O Resurgent Capital Services
Box 12548 Capitol Station                  Plano, TX 75093-8224                           PO Box 10587
Austin, TX 78711-2548                                                                     Greenville, SC 29603-0587


CW Nexus Credit Card                       CW Nexus Credit Card Holdings I, LLC           Cash Factory USA
101 Crossway Park                          C/O Resurgent Capital Services                 6965 S. Rainbow Blvd., Suite 130
Woodbury, NY 11797-2020                    PO Box 10368                                   Las Vegas, NV 89118-3280
                                           Greenville, SC 29603-0368                      Attn: Joy Macias


Cash Store                                 Check ’n Go                                    Check and Go
1901 Gateway Dr.                           3951 Beltline                                  3951 Beltline Rd.
Irving, TX 75038-2425                      Irving, TX 75038-5706                          Irving, TX 75038-5706



Check and Title Loan                       Credit One Bank                                Credit Service Company, Inc.
3500                                       PO Box 98872                                   PO Box 1120
Beltline Road                              Las Vegas, NV 89193-8872                       Colorado Springs, CO 80901-1120
Irving, TX 75062-7883


Credit Systems International               DeMarco Mitchell, PLLC                         EECU
1277 Country Club Lane                     1255 West 15th St., 805                        1617 W. 7th Street
Fort Worth, TX 76112-2304                  Plano, TX 75075-7225                           Fort Worth, TX 76102-2503



EECU                                       EECU                                           Carey D. Ebert
C/O David F. Shurtz                        PO Box 1777                                    P. O. Box 941166
1617 West 7th St.                          Fort Worth, TX 76101-1777                      Plano, TX 75094-1166
Fort Worth, TX 76102-2503


Lynn Renee Elebee                          Ricky Elebee                                   Elmhurst Memorial Hospital
5015 Courtside Dr. #175                    5015 Courtside Dr. #175                        155 E. Brush Hill road
Irving, TX 75038-3359                      Irving, TX 75038-3359                          Elmhurst, IL 60126-5658
                      Case 19-43116   Doc 4    Filed 11/15/19           Entered 11/15/19 15:15:33     Desc Main
Fingerhut                                     First Convenience BankPage 11 of 12
                                                 Document                                   Frontier Communications
6850 ridgewood Road                           PO Box 937                                    One Galleria Tower
St. Cloud, MN 56303                           Killeen, TX 76540-0937                        13355 Noel Road #2100
                                                                                            Dallas, TX 75240-6837


Integrity Texas Funding, LP                   Intercoastal Financial, LLC                   Internal Revenue Service
dba Texas Loan Corp.                          7954 Transit Road #144                        Centralized Insolvency Operations
84 Villa Rd.                                  Williamsville, NY 14221-4117                  PO Box 7346
Greenville, SC 29615-3052                                                                   Philadelphia, PA 19101-7346


Kay Jewelers                                  LVNV Funding, LLC                             Medical City Las Colinas
PO Box 4485                                   C/O Resurgent Capital Services                PO Box 740782
Beaverton, OR 97076-4485                      PO Box 10587                                  Cincinanti, OH 45274-0782
                                              Greenville, SC 29603-0587


Michael Hicks                                 Michael S. Mitchell                           NCP Finance Limited Partnership
5015 Courtside                                DeMarco-Mitchell, PLLC                        100 E. Third St., 5th Floor
Irving, TX 75038-3339                         1255 West 15th Street                         Dayton, OH 45402-2119
                                              805
                                              Plano, TX 75075-7225

NPAS , Inc                                    NTTA                                          National Credit Adjusters
PO Box 99400                                  Customer Service Center                       PO Box 3023-327 W. 4th Ave.
Louisville, KY 40269-0400                     PO Box 260928                                 Hutchinson, KS 67504-3023
                                              Plano, TX 75026-0928


National Credit Adjusters                     Nelnet                                        Nelnet Loan Services, Inc.
PO Box 550 St                                 O/B/O Trellis Company                         3015 S. Parker Rd.
Hutchinson, KS 67504-0550                     PO Box 83100                                  Aurora, CO 80014-2904
                                              Round Rock, TX 78683-3100


Paramount Recovery Systems                    (p)PORTFOLIO RECOVERY ASSOCIATES LLC          Power finance
PO Box 788                                    PO BOX 41067                                  1303 N. Collins, Ste. 417
Lorena, TX 76655-0788                         NORFOLK VA 23541-1067                         Arlington, TX 76011-5040



Premier Bankcard, LLC                         Progressive Leasing                           Propath Associates, PLLC
C/O Jefferson Capital Systems, LLC            256 West Data Drive                           Dept 41070
PO Box 7999                                   Draper, UT 84020-2315                         PO Box 660811
St. Cloud, MN 56302-7999                                                                    Dallas, TX 75266-0811


Quantum3 Group, LLC                           Quantum3 Group, LLC                           Questcare ER-
As Agent for Comenity Bank                    As Agent for Comenity Capital Bank            C/O Paramount Recovery Systems
PO Box 788                                    PO Box 788                                    7524 Bosque Blvd.
Kirkland, WA 98083-0788                       Kirkland, WA 98083-0788                       Waco, TX 76712-3772


Questcare ER-Las Colinas                      Questcare Medical Services PLLC               Reviver Financial, LLC
6800 N. MacArthur Blvd                        PO Box 99082                                  Attn: Bankruptcy Department
Irving, TX 75039-2422                         Las Vegas, NV 89193-9082                      P.O. Box 3023
                                                                                            Hutchinson, KS. 67504-3023
                   Case 19-43116           Doc 4      Filed 11/15/19         Entered 11/15/19 15:15:33              Desc Main
Santander Consumer USA, Inc.                         Security Credit
                                                        Document           Page 12 of 12                  Spectrum
1601 Elm Street, Suite 800                           306 Enterprise Dr.                                   2640 Beltline Road
Dallas, TX 75201-7260                                Oxford, MS 38655-2762                                Irving, TX 75062-5245



Speedy Cash                                          Star Care Fam Preventive Med                         T Mobile/T-Mobile USA, Inc.
7330 W 33rd N 118                                    1701 W. Walnut Hill Lane, ste. 200                   By American InfoSource as Agent
Wichita, KS 67205-9370                               Irving, TX 75038-3215                                4515 N. Santa Fe Ave.
                                                                                                          Oklahoma City, OK 73118-7901


TD Bank USA, N.A.                                    TXU Energy Retail Company, LLC                       Texas Comptroller of Public Accounts
C/O Weinstein & Riley, PS                            PO Box 650393                                        Office of the Attorney General
2001 Western Avenue, Suite 400                       Dallas, TX 75265-0393                                Bankruptcy Collections Div.
Seattle, WA 98121-3132                                                                                    P.O. Box 12548, MC-008
                                                                                                          Austin, TX 78711-2548

Texas Health Physicians Group                        Texas Workforce Commission                           Trellis Company
PO Box 733509                                        TEC Building Tax Dept.                               P.O Box 83100
Dallas, TX 75373-3509                                101 E. 15th Street                                   Round Rock, TX 78683-3100
                                                     Austin, TX 78778-0001


U.S. Attorney General                                US Trustee                                           United States Attorney
Department of Justice                                Office of the U.S. Trustee                           110 North College Ave., Ste. 700
Main Justice Building                                110 N. College Ave.                                  Tyler, TX 75702-0204
10th & Constitution Ave., NW                         Suite 300
Washington, DC 20530-0001                            Tyler, TX 75702-7231

eMoneyUSA Holdings, LLC                              emoney USA
C/O Weinstein & Riley, PS                            8700 State Line
2001 Western Avenue, Suite 400                       Leawood City, KS 66206-1572
Seattle, WA 98121-3132




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Portfolio Recovery Associates, LLC
POB 41067
Norfolk, VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Internal Revenue Service -                        (d)Star Care Fam Preventive Med                      End of Label Matrix
Centralized Insolvency Operations                    1701 W. Walnut Hill Lane, suite 200                  Mailable recipients     76
PO Box 7346                                          Irving, TX 75038-3215                                Bypassed recipients      2
Philadelphia, PA 19101-7346                                                                               Total                   78
